                  UNITED STATES DISTRICT COURT
                             FOR THE
                       DISTRICT OF VERMONT




TEALLA R.,

     Plaintiff,
                                        Case No. 2:18-cv-000134
             v.

ANDREW SAUL,
Commissioner of the Social
Security Administration,

     Defendant.




                        OPINION AND ORDER

     Plaintiff Tealla R. brings this action pursuant to 42

U.S.C. § 405(g) of the Social Security Act requesting review of

the Commissioner’s decision to deny her application for Title II

disability insurance benefits (DIB) and supplemental security

income (SSI) benefits. Now before the Court is Plaintiff’s

motion for judgment reversing the decision of the Commissioner,

and the Commissioner’s motion for judgment affirming the same.

For the reasons set forth below, Plaintiff’s motion is granted,

the Commissioner’s motion is denied, and the matter is remanded

for a reevaluation of the evidence.



                                1
                              BACKGROUND

  I.     PROCEDURAL HISTORY

       On April 11, 2016, Tealla R. filed applications for DIB and

SSI benefits, alleging an onset date of November 1, 2015. After

a video hearing held on July 19, 2017, Judge Edward Malvey, the

Administrative Law Judge (ALJ) presiding over her case, issued

an unfavorable decision on August 16, 2017. On July 10, 2018,

the Appeals Council denied Ms. R.’s request for review.

Plaintiff timely filed this action appealing the ALJ’s denial of

benefits.

  II.    PERSONAL AND MEDICAL HISTORY

       Tealla R. was forty-five years old on her alleged

disability onset date of November 1, 2015. AR 39. From 1996 to

2015, she held consistent employment. AR 217. Over the past

fifteen years she has held several jobs, including as a

marker/booker, a bank teller, a cashier at Home Depot, and, from

2013 to 2014, as a hospice caregiver. AR 40-43. In 2015, Ms. R.

worked her last job at Columbia Forest Products, during which

her main duties involved piling wood. AR 43.

       Ms. R. testified to having longstanding struggles with pain

throughout her body, including her hands, shoulders, elbows,

knees, hips, ankles, and feet. AR 45, 48. The pain began after a

vehicular assault that Ms. R. survived at age sixteen. AR 344.

Ms. R. was first diagnosed with fibromyalgia syndrome in the
                                  2
1990s by her primary care physician of over twenty years, Dr.

Philip G. Kiely, M.D. AR 344. While she had been managing the

pain while working for many years, the pain increased in the two

and a half to three years before her 2017 hearing. AR 48.

     On November 5, 2015, Ms. R. reported to Dr. Kiely with

symptoms of a fibromyalgia flare up which had resulted in her

losing her job due to excessive absenteeism. AR 308. Dr. Kiely

prescribed her gabapentin to manage the pain. AR 308. On

February 17, 2016, Ms. R. returned to Dr. Kiely with reports of

improved pain with the gabapentin but new complaints of anxiety.

AR 306-307. Dr. Kiely gave Ms. R. a diagnosis of depression with

anxiety and prescribed her citalopram hydrobromide. However, on

May 17, 2016, Ms. R. returned with complaints of fatigue, aches,

and skin sensitivity despite the gabapentin usage. AR 333. She

also reported weight gain and a Body Mass Index (BMI) of 32.87.

AR 333. Dr. Kiely wrote in his treatment notes that he thought

she was currently disabled, and that he had filled out some

forms to that effect. AR 334. Dr. Kiely also increased Ms. R.’s

dosage of gabapentin, prescribed Cymbalta for her anxiety and

depression, and ordered numerous laboratory tests. AR 334.

     On June 2, 2016, Ms. R. was examined by Dr. Fred Rossman,

M.D. from Vermont Disability Determination Services (VDDS). AR

321. In his assessment, Dr. Rossman observed that Ms. R.

“expresse[d] pain with palpation to 10 out of 18 fibromyalgia

                                3
points affecting the neck anteriorly and posteriorly and the

upper chest and upper back for a total of 10 out of 19

fibromyalgia points.” AR 324. He noted that she “enters this

office in no acute distress . . . She is able to remain seated

during the entire interview.” AR 324. He also noted that Ms.

R.’s grip strength was 5/5 and she was able to touch her thumb

to four fingers. AR 324.

     On June 23, 2016, Ms. R. went to see psychologist J.P.

Hayden as a part of a VDDS referral and evaluation. AR 326. Ms.

R. explained that she was hit by a car at age 15, after which

she was hospitalized and unable to walk for 6-8 months. AR 327.

Ms. R. stated that she had sustained nerve damage in her hip, as

well as a pelvic fracture, neck pain, rib damage, multiple

surgeries for ectopic pregnancies, tubal ligation, and burning

of the uterus, all as a result of the accident. AR 327. Further,

Ms. R. reported that Dr. Kiely had diagnosed her with depression

in 2006 and with anxiety in 2014 after the death of her sister

in a freak accident. AR 327. Ms. Hayden observed that Ms. R. was

well-groomed, polite, and cooperative during the appointment,

and appeared to sit, stand, and walk with normal gait with “no

overt evidence of pain.” AR 328. She noted, however, that Ms.

R.’s “mood was depressed,” and offered diagnoses of moderate

depression, anxiety, and panic attacks. AR 328-330.



                                4
     On September 22, 2016, Ms. R. began seeing psychologist

Judy D. Young, M.A. for her depression. At the appointment, Ms.

R. reported difficulty sleeping due to pain related to her

fibromyalgia, as well as stress, headaches, daily sadness and

tearfulness, anxiety, memory issues, and anger. AR 363. Ms.

Young diagnosed Plaintiff with other specified depressive

disorder and bereavement. AR 364. Ms. Young saw Ms. R. in

therapy a total of five times between September and December 1,

2016. AR 362-72. She raised the possibility that Ms. R. may have

ADHD and contacted Dr. Kiely about possibly prescribing

appropriate medication. AR 362-72.

     On October 16, 2016, Dr. Kiely wrote a letter opining that

Ms. R. “is totally and permanently disabled from all work

including sedentary work.” He noted that, despite her “very

strong work ethic,” Ms. R. had been debilitated by worsening

fibromyalgia, which caused her widespread pain, fatigue,

depression, anxiety, and cognitive difficulties. He wrote that

she could not do “even sedentary work” due to hand pain,

cognitive problems, widespread axial and limb pain, fatigue, and

depression / anxiety. AR 343-45.

     On December 12, 2016, Ms. R. returned to see Dr. Kiely with

complaints of ongoing pain despite being on the maximum dosage

of gabapentin. Dr. Kiely began prescribing Lyrica. AR 349-50. On

December 13, 2016, Plaintiff went to see rheumatologist Dr. Chi

                                   5
Chi Lau, M.D. Dr. Lau noted Ms. R.’s “longstanding history of

fibromyalgia” and its unresponsiveness to multiple medications

and interventions. AR 357. Dr. Lau further observed 18 out of 18

tender points bilaterally upon examination and noted her reports

of poor sleep, fatigue, morning stiffness, and chronic joint and

hand pain. AR 357-58. Dr. Lau advised that she try the Lyrica as

prescribed by Dr. Kiely and also that she consider water therapy

and/or physical therapy. AR 357-58.

     On June 9, 2017, Ms. R. went to see physical therapist Bill

Hogan, M.S. Mr. Hogan found that Ms. R. had six conditions with

deficits, including fibromyalgia, and that her hip, knee,

cervical spine, thoracic spine, lumbar spine, gait disturbance,

and balance disturbance were all dysfunctional. AR 387-406. Ms.

R. noted difficulty sitting and standing for a half hour,

walking for 100 yards, doing personal care, housework, and

lifting groceries from the floor. AR 387-406. Ms. R.

participated in five aqua therapy sessions during June and July

of 2017. AR 387-406.

     Ms. R. saw Dr. Kiely again on June 13, 2017 with complaints

of sternal pain radiating around to her back. AR 419. She

reported benefits from pool therapy. AR 419. Dr. Kiely also

noted, however, that due to her chronic pain and fatigue,

Plaintiff was unlikely to be able to hold any form of employment

“due to work absences even in [a] sedentary job.” AR 419. On

                                6
June 23, 2017, Dr. Kiely wrote another letter to this effect,

opining that Ms. R. “is totally permanently disabled from all

work due to fibromyalgia.” AR 386.

  III. THE ALJ’S DECISION

     A. Overview of the Five-Step Sequential Evaluation Process
     The Social Security regulations provide a five-step

sequential process for evaluating disability claims. See Butts

v. Barnhart, 388 F.3d 377, 380-81 (2d Cir. 2004). The first step

requires the ALJ to determine whether the claimant is presently

engaging in "substantial gainful activity." 20 C.F.R. §§

404.1520(b), 416.920(b). If the claimant is not so engaged, step

two requires the ALJ to determine whether the claimant has a

"severe impairment." 20 C.F.R. §§ 404.1520(c), 416.920(c). If

the ALJ finds that the claimant has a severe impairment, the

third step requires the ALJ to make a determination as to

whether that impairment "meets or equals" an impairment listed

in 20 C.F.R. Part 404, Subpart P, Appendix 1 ("the Listings").

20 C.F.R. §§ 404.1520(d), 416.920(d). The claimant is

presumptively disabled if his or her impairment meets or equals

a listed impairment. Ferraris v. Heckler, 728 F.2d 582, 584 (2d

Cir. 1984).

     If the claimant is not presumptively disabled, the ALJ is

required to determine the claimant’s RFC, which means the most

the claimant can still do despite his or her mental and physical


                                7
limitations based on all the relevant medical and other evidence

in the record. 20 C.F.R. §§ 404.1520(e), 404.1545(a)(1),

416.920(e), 416.945(a)(1). The fourth step requires the ALJ to

consider whether the claimant’s RFC precludes the performance of

his or her past relevant work. 20 C.F.R. §§ 404.1520(f),

416.920(f).

     Finally, at the fifth step, the ALJ determines whether the

claimant can do "any other work." 20 C.F.R. §§ 404.1520(g),

416.920(g). The claimant bears the burden of proving his or her

case at steps one through four, Butts, 388 F.3d at 383; and at

step five, there is a "limited burden shift to the Commissioner"

to "show that there is work in the national economy that the

claimant can do," Poupore v. Astrue, 566 F.3d 303, 306 (2d Cir.

2009) (clarifying that the burden shift to the Commissioner at

step five is limited, and the Commissioner "need not provide

additional evidence of the claimant’s [RFC]").

       B. The ALJ’s Analysis of Ms. R.’s Case
     In this case, the ALJ first found that Ms. R. had not

engaged in substantial gainful activity since November 1, 2015,

the date of her application. AR 17. At step two, the ALJ

concluded that Ms. R. has the following severe impairments:

fibromyalgia, obesity, affective disorder, and anxiety. AR 17.

     At step three, the ALJ concluded that Ms. R.’s severe

impairments did not meet or medically equal a listed impairment


                                8
set forth in 20 C.F.R. Part 404, Subpart P, Appendix 1. AR 17.

First, the ALJ concluded that the claimant’s mental impairments

did not meet the criteria of Listings 12.04 and 12.06. AR 18. He

found that the claimant had moderate limitations with respect to

understanding, remembering, and applying information, citing her

ability to prepare meals, pay bills, shop, drive, and take

medications. AR 18. The ALJ also cited the opinion of J.P.

Hayden, Licensed Psychologist-Master, attesting that Ms. R.’s

memory appeared to be intact. As to interacting with others, the

ALJ found that Ms. R. has moderate limitations. AR 18. While

acknowledging Ms. R.’s submission that she has difficulty

engaging in social activities, dealing with authority, and

spending time in crowds, the ALJ pointed to her ability to shop,

spend time with her family, interact congenially with medical

professionals, and live with her husband as evidence weighing

against a finding of extreme limitation. AR 18.

     With regard to Ms. R.’s ability to concentrate, persist, or

maintain pace, the ALJ also found moderate limitations based on

her ability to drive, prepare meals, watch television, and

manage funds. AR 19. Finally, the ALJ found that Ms. R. has mild

limitations in her ability to adapt and manage herself. The ALJ

noted that, despite Ms. R.’s attestations of difficulty in

handling change, feeling able to dress, and managing her mood,

the record reflects her ability to care for animals and to

                                9
generally display appropriate grooming and pleasant comportment

with others.

     Additionally, ALJ Malvey considered Plaintiff’s

fibromyalgia diagnosis based on the guidance of Social Security

Ruling 12-2p. AR 18. Based on his weighing and evaluation of the

record medical opinion evidence, ALJ Malvey concluded that Ms.

R.’s fibromyalgia symptoms, while serious, did not appear to

hinder her ability to function in public, walk, interact with

others, and focus, and was consistent with some capacity to

work. AR 22-23.

     In assessing Ms. R.’s condition, the ALJ gave some weight

to the opinion of Dr. Kiely, the claimant’s treating physician.

ALJ Malvey did not give controlling weight to Dr. Kiely’s

opinion despite his longitudinal understanding of Plaintiff’s

condition based on his assessment that Dr. Kiely’s opinion was

not fully consistent with or supported by the objective medical

evidence of record, including his own treatment notes “that

indicate that the claimant has benefited from both medications

and pool therapy” and that do not “indicate that the claimant is

in acute distress upon examination.” AR 24. ALJ Malvey also

concluded that Dr. Kiely’s opinion was not consistent with the

findings of Dr. Rossman, “who indicated that while the claimant

did have eighteen fibromyalgia tender points, . . . she had



                               10
normal hand strength, could ambulate normally, was able to sit

through the examination, and was in no acute distress.” AR 24.

     The ALJ also gave some weight to the findings of state

agency consultants Dr. Knisely and Dr. White “who opined that

the claimant is capable of performing medium exertional work.”

AR 24. ALJ Malvey only gave their opinions some weight based on

his assessment that their opinions were not entirely consistent

with the objective medical evidence of record, and due to the

fact that they did not examine Plaintiff herself or review the

additional medical evidence at the time of the hearing. AR 24.

     ALJ Malvey gave strong weight to the opinions of Dr.

Goldberg and Dr. Atkins “who opined that the claimant could

sustain concentration, persistence, and pace over two hour

periods over a typical work day and work week for simple one to

three step tasks in a low production setting.” AR 24. Although

Drs. Goldberg and Atkins did not examine Ms. R., the ALJ gave

strong weight to their opinions based on his view that “they are

supported by and consistent with the objective medical evidence,

including the examinations of the claimant’s psychologist and

the consultative examiner, Mr. Hayden and the claimant’s

conservative treatment of her condition.” AR 24.

     Based on this evidence, the ALJ concluded that Ms. R. has

the RFC to perform sedentary work as defined in 20 CFR

404.1567(a) and 416.967(a) except that she is limited to

                               11
performing one to three step instructions, but not at production

rate pace. AR 19. The ALJ also found that Plaintiff is limited

to occasional interaction with supervisors, coworkers, and the

public, and is limited to occasional simple task changes. AR 19-

20.

      At step four, the ALJ considered Ms. R.’s past relevant

work as a lumber grader, cashier, personal care attendant, and

bank teller, and concluded that she is unable to perform this

work in light of her RFC. AR 25. Finally, at step five the ALJ

found that there are jobs that exist in significant numbers in

the national economy that the claimant can perform. AR 25-26.

Based on this analysis, ALJ Malvey concluded that Ms. R. has not

been under a disability as defined in the Social Security Act

from November 1, 2015 through the date of his decision. AR 26,

                        STANDARD OF REVIEW

      The Social Security Act defines the term "disability" as

the "inability to engage in any substantial gainful activity by

reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has

lasted or can be expected to last for a continuous period of not

less than 12 months." 42 U.S.C. § 423(d)(1)(A). A person will be

found disabled only if it is determined that her "impairments

are of such severity that [s]he is not only unable to do [her]

previous work[,] but cannot, considering [her] age, education,

                                12
and work experience, engage in any other kind of substantial

gainful work which exists in the national economy." 42 U.S.C. §

423(d)(2)(A).

     In considering a Commissioner’s disability decision, the

Court “review[s] the administrative record de novo to determine

whether there is substantial evidence supporting

the . . . decision and whether the Commissioner applied the

correct legal standard.” Machadio v. Apfel, 276 F.3d 103, 108

(2d Cir. 2002) (citing Shaw v. Chater, 221 F.3d 126, 131 (2d

Cir. 2000)); see 42 U.S.C. § 405(g). Substantial evidence is

“more than a mere scintilla. It means such relevant evidence as

a reasonable mind might accept as adequate to support a

conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971);

Poupore, 566 F.3d at 305.   In its deliberations, a court should

bear in mind that the Social Security Act is “a remedial statute

to be broadly construed and liberally applied.”    Dousewicz v.

Harris, 646 F.2d 771, 773 (2d Cir. 1981).

                            DISCUSSION

     Tealla R. argues that (1) the ALJ erred in applying the

treating source regulation because he did not give controlling

weight to treating physician Dr. Kiely’s medical opinion, and

(2) that the ALJ’s residual functional capacity (RFC) finding is

not supported by substantial evidence. The Court agrees with



                                13
Plaintiff’s arguments and finds that the ALJ’s decision is not

supported by substantial evidence.

     First, ALJ Malvey improperly weighed the opinion of Dr.

Kiely, Ms. R.’s treating physician. According to the treating

source rule, a treating physician’s medical opinion is entitled

to controlling weight if “well-supported by medically acceptable

clinical and laboratory diagnostic techniques” and “not

inconsistent with the other substantial evidence in your case

record.” 20 C.F.R. § 416.927. The factors that must be

considered when the treating physician's opinion is not given

controlling weight include: “(i) the frequency of examination

and the length, nature, and extent of the treatment

relationship; (ii) the evidence in support of the opinion; (iii)

the opinion's consistency with the record as a whole; and (iv)

whether the opinion is from a specialist.” Shaw v. Chater, 221

F.3d 126, 134 (2d Cir. 2000). The regulations also require the

ALJ to provide “good reasons” for not according controlling

weight to a treating physician's opinion. See 20 C.F.R. §

404.1527(d)(2).

     In this case, the ALJ downgraded Dr. Kiely’s opinions as

not fully consistent with or supported by the medical evidence

of record. In both October of 2016 and March of 2017, Dr. Kiely

opined that Ms. R. was unable to perform sedentary work due to

hand pain, memory function, fatigue, widespread pain,
                               14
depression, and anxiety.   The ALJ concluded that these

observations were unsupported based record evidence that

claimant benefited from medication and pool therapy, as well as

a lack of evidence that Ms. R. was in “acute distress” upon

examination by Dr. Kiely and any of her other healthcare

providers. AR 24.

     Those records, however, are not inconsistent with Dr.

Kiely’s evaluation of Ms. R.’s debilitating case of

fibromyalgia. While Ms. R. had been taking various medication

for her pain over the course of her treatment, Dr. Kiely’s

treatment notes demonstrate that her symptoms continuously

intensified nonetheless, even after bouts of short-term pain

relief. There is no indication in the record that any of Ms.

R.’s medication eradicated her symptoms or struggles, even if

they had benefits at various points in her treatment. Likewise,

while Dr. Kiely’s treatment notes suggest that Ms. R. was

enjoying pool therapy, they do not provide any indication that

pool therapy markedly reduced her symptoms or functional

capabilities.

     The ALJ’s analysis relies on various treatment notes that

observe Ms. R.’s ability to sit through medical appointments

without displaying “acute distress,” as well as her ability to

care for animals, socialize with family, shop in stores, and

drive. AR 23. For instance, the ALJ points to Dr. Rossman’s

                                15
findings that Plaintiff had a grip strength of 5/5, the ability

to touch her thumb to four fingers, and the ability to ambulate

normally upon examination as at odds with Dr. Kiely’s

evaluation.

     However, these observations are not inconsistent with Dr.

Kiely’s assessment of Ms. R.’s debilitation from fibromyalgia in

light of the nature of this ailment. The record reflects that

Ms. R. has “good days” and “bad days”; she has repeatedly

attested to increasing difficulties and need for assistance to

engage in these precise activities to her healthcare

professionals. Dr. Kiely’s assessment of Ms. R.’s incapacity to

perform sedentary work is based not on her complete inability to

engage in any one activity or movement, but rather based on the

frequency of “bad days” over a longitudinal span. As such, Dr.

Kiely’s assessments are not unsupported by this record evidence.

     Looking to the other “treating source” rule factors, Dr.

Kiely had served as Ms. R.’s treating physician for over twenty

years, and his assessments of Ms. R.’s conditions have been

consistent over time. His findings of fibromyalgia causing

widespread pain, fatigue, anxiety, depression, hand pain, and

limited functional capacity are also corroborated by

psychologist Ms. Young, physical therapist Mr. Hogan, and

rheumatologist Dr. Lau. Based on this evidence, the ALJ failed

to properly address Dr. Kiely’s extensive treatment

                               16
relationship, the fact that his opinions were not at odds with

other information in the record, or his expertise as a

physician. When compared to a review of documents by Dr.

Goldberg and Dr. Atkins, Dr. Kiely’s ongoing relationship with

Ms. R. was more likely to produce an accurate understanding of

her capabilities. There is no dispute as to Dr. Kiely’s

professional qualifications, and the Court finds that the ALJ

failed to give his opinions appropriate controlling weight.

     The Court therefore finds that the ALJ’s conclusions were

not supported by substantial evidence. Indeed, the record

suggests that Ms. R. is precluded from work based on the

testimony of the Vocational Expert. The VE testified that, if an

individual missed one day of work per month plus part of a

second day, they are precluded from work. Based on Dr. Kiely’s

June 2017 treatment notes, Ms. R. would miss whole days each

week if she were to participate in the work force. Thus, the VE

testimony clearly supports a conclusion that Ms. R. is disabled

under the Social Security Act, and the Court finds that

substantial evidence does not support the ALJ’s conclusion.

                           CONCLUSION

     For the foregoing reasons, Plaintiff’s motion to remand is

granted, the Commissioner’s motion to affirm is denied, and the

case is remanded for a reevaluation of the evidence.



                               17
     DATED at Burlington, in the District of Vermont, this 31st

day of March, 2020.

                              /s/ William K. Sessions III
                              William K. Sessions III
                              District Court Judge




                               18
